Citation Nr: 9911974	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), claimed as secondary to service-connected 
disability of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1973 to June 
1979.

This appeal arises from a February 1998 rating decision of 
the Jackson, Mississippi, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the appellant's claim for service 
connection for PTSD.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the 
appellant's claim.  The appellant essentially contends that 
his service-connected left eye disability contributed to 
causing his current PTSD.  He is service-connected for 
toxoplasmosis of the left eye, with severely diminished 
vision in that eye.  Medical records have indicated that he 
is legally blind in that eye.  He receives VA special monthly 
compensation for loss of use of the eye.

The appellant reports that he has PTSD attributable to being 
physically attacked while at his workplace in April 1994.  At 
that time, the appellant was working as a veterans benefits 
counselor at the Jackson RO.  A veteran, who was at the 
appellant's desk to inquire about benefits, suddenly attacked 
the appellant.  The veteran picked up a metal two-hole punch 
device, and beat the appellant in the head with that object 
multiple times, causing head injuries that required emergency 
treatment.

The appellant reports that immediately prior to the attack, 
he had turned from the veteran to face his computer.  The 
appellant asserts that because of the loss of vision in his 
left eye, the veteran was in the appellant's blind spot when 
he began his attack.  As a result, the appellant did not see 
the impending attack.  He did not have the opportunity to 
dodge or fend off the attack, and he was caught by surprise 
by the impact of the hole punch against his head.  The 
veteran contends, therefore, that his service-connected left 
eye disability played a role in the physical and 
psychological damage, including PTSD, that he sustained from 
the attack.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  PTSD is a psychiatric disorder that arises from 
exposure to a psychologically traumatic event, or stressor.  
For purposes of service connection, it is recognized that 
PTSD symptoms may first become manifest many years after 
exposure to stressors during service.  Service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of PTSD, credible supporting evidence that a claimed stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1996).

In this case, the appellant is not claiming that he 
experienced stressors during service that caused PTSD.  
Instead, he is claiming that he has PTSD as a result of the 
stressor of being attacked at work in April 1994, and that 
his visual loss played a role in the occurrence or effect of 
the attack.  Therefore, the relationship between the 
appellant's left eye disability and the April 1994 attack is 
particularly relevant to the claim for service connection for 
PTSD.  The claims file contains the appellant's account of 
the attack, with his explanation of the effect of his visual 
disability on the course of events.  Records in the claims 
file, however, refer to additional sources of descriptions of 
the attack that are not currently associated with the claims 
file.  In a May 1997 statement, the appellant wrote that 
information regarding the April 1994 attack was collected by 
the Jackson, Mississippi, Police Department, the Jackson, 
Mississippi, office of the Federal Bureau of Investigation 
(FBI), and the Jackson, Mississippi, office of the United 
States Department of Justice.  Copies of the information and 
reports regarding the incident compiled by those agencies 
should be obtained and associated with the claims file.  The 
Statement of the Case that was issued in February 1998 
indicated that the record contained statements from persons 
who were present on the day when the appellant was attacked, 
including one person who was an eyewitness to the attack.  
Copies of all of those statements should be associated with 
the claims file.


Accordingly, this case is REMANDED for the following:

1.  The RO should associate with the 
appellant's claims file all statements 
that were collected from persons who were 
present when a veteran attacked the 
appellant at his desk at the RO in April 
1994.

2.  The RO should request all records and 
reports regarding the April 20, 1994 
attack on the appellant that were 
compiled by the Jackson, Mississippi, 
Police Department.  The RO should 
associate those records with the claims 
file.

3.  The RO should request all records and 
reports regarding the April 20, 1994 
attack on the appellant that were 
compiled by the Jackson, Mississippi, 
office of the Federal Bureau of 
Investigation (FBI).  The RO should 
associate those records with the claims 
file.

4.  The RO should request all records and 
reports regarding the April 20, 1994 
attack on the appellant that were 
compiled by the Jackson, Mississippi, 
office of the United States Department of 
Justice.  The RO should associate those 
records with the claims file.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









